TUCKETT, Justice:
This is an appeal from a decision of the Department of Employment Security. By a decision dated March 18, 1970, the Board of Review of the Industrial Commission of Utah affirmed the decision of the appeals referee denying plaintiff’s claim for unemployment compensation benefits for certain weeks and ordering the plaintiff to repay money received for those weeks in the total sum of $1,326.
The facts are not in dispute. The plaintiff is a man of limited education who quit his job with the United States Smelting, Refining and Mining Company on February 6, 1969. After the three-week waiting period he filed claims for the weeks ending March 8, 15, 22, April 5, and May 10, 1969, which claims he personally signed. For the weeks we are concerned with plaintiff’s wife signed the weekly claims for benefits. It is benefits received by the plaintiff for those weeks that the Depart*151ment contends it is entitled to recover. It is undisputed that the claim forms were signed by the wife with the plaintiff’s knowledge and consent.
The action of the Department was based upon the provisions of Section 35 — 4—6(d), U.C.A.19S3, which provides as follows:
Any person who, by reason of his fraud, has received any sum as benefits under this act to which he was not entitled shall be liable to repay such sum to the commission for the fund. If any person, by reason of his own fault, has received any sum as benefits under this act to which under a redetermination or decision pursuant to this section, he has been found not entitled, he shall be liable to repay such sum, and/or shall, in the discretion of the commission, be liable to have such sum deducted from any future benefits payable to him. In any case in which under this subsection a claimant is liable to repay to the commission any sum for the fund, such sum shall be collectible in the same manner as provided for contributions due under this act. Pursuant to the provisions of Section
35 4 4(e), the Industrial Commission of Utah adopted Regulation 4 — 301 which provides in part as follows:
4* íjí 4* 4*
4. To maintain continuing eligibility for benefits with respect to any week of unemployment during any continuous period of unemployment, an individual shall continue to register and report as provided in subsections 1, 2 and 3 above, once each week at a time designated by the Department or at intervals of more or less than one week when so directed by the Department. No continued claim for benefits shall be allowed until the claimant shall furnish to the Department a signed continued claim for benefits on the form prescribed.
The claim form adopted by the Department contained this language in bold print: “TPIIS CLAIM MUST BE PERSONALLY SIGNED BY THE CLAIMANT.” The Department does not claim that the plaintiff was guilty of fraud, nor does it claim that the plaintiff was not entitled to the benefits he received for the weeks the claim forms were signed by the wife. The plaintiff’s name having been, affixed to the claim form by the plaintiff’s wife, with his knowledge and consent, was sufficient to attest its validity. It has long been the rule that the signing of a legal document may be done either by the maker thereof affixing his own signature or by adopting one written for him, or by making his mark, or impressing some other sign or symbol on the paper by which the signature, although written by another for him, may be identified.1 Thus one might en*152cumber or convey away his lands, sell his personal property, and do many other things without personally signing his name. In this matter the plaintiff was bound by the claims signed by his wife and he would be estopped from claiming a second time. The Department might well have rejected the claims which were signed .by the plaintiff’s wife.
It would appear the Department grounded its decision on that part of the statute above referred to which provides:
* * * If any person, by reason of his own fault, has received any sum as benefits under this act * * * shall be liable to repay such sum.
The record discloses no fault on the part .of the plaintiff, except that he permitted his wife to sign the weekly claim forms. We are of the opinion that the Department placed an unreasonable .interpretation on its own regulation, and that the action of the Department was contrary to the legislative intent that the act be liberally construed to provide a cushion against the shocks and rigors of unemployment.
The decision of the Department is reversed. No costs awarded.
CROCKETT, C. J., and ELLETT, J., concur.

. Lee v. Parker, 171 N.C. 144, 88 S.E. 217; In re Estate of Deskovic. Deceased, 21 Ill.App.2d 209, 157 N.E.2d 769, 72 A.L.R.2d 1261; Reed v. City of Cedar *152Rapids, 138 Iowa 366, 116 N.W. 140; Plemens v. Didde-Glaser, 244 Md. 556, 224 A.2d 464.